ON REHEARING.
Marr, J.
The rehearing in this case was granted solely upon the-question of jurisdiction.
Under the writ of attachment issued at the suit of plaintiffs against-the property of defendants, a package of gold coin, amounting to $235„„ was seized. Alexander Levy, who was not a party to the suit, intervened by way of third opposition, and claimed to be the owner of the-coin; and he appealed from the judgment rejecting his claim. Obvi— *362-ously, therefore, the matter in dispute is the ownership of this coin ; :and there is no other controversy between plaintiffs and Levy.
On the authority of Colt vs. O’Callaghan, 2 An. 189, and the cases 'there cited, we held that the amount demanded by plaintiffs of defendants was the test of appellate jurisdiction.
The Code of Practice, articles 895 et seq., authorizes a third person to arrest the order of seizure or the judgment rendered in a suit, or to ■regulate the effect of such seizure so far as it relates to him, for two ■causes:
1. When he pretends to be the owner of the thing which has been ■■seized.
2. When he contends that he has a privilege on the proceeds of ■the thing sold.
Article 398 provides that when the third opposition is based upon "the first of these causes, the pretended ownership of the thing seized, ■“such opposition shall be considered as a separate demand, distinct from the suit in which the order was granted.”
The demand of Levy, in this case, was, therefore, a separate demand or suit, and the matter in dispute in that separate demand would seem to be the test of jurisdiction. We yielded to what we believed to be settled jurisprudence in regarding the amount demanded by plaintiffs of defendants as the test.
In Colt vs. O’Callaghan, 2 An. 189, the report is meagre; but the parties intervening are styled “ intervenors,” from which we infer that they did not claim to be the owners of the thing seized ; but asserted a privilege on the proceeds. This was the case in another suit between the same plaintiff and defendant, 2 An. 984, in which the jurisdiction was maintained on the ground that the intervenors had united in their petition of intervention ; that the aggregate amount of their claims exceeded the appealable limit; and that “the value of the thing seized,” ;as well as the amount of plaintiff’s demand, also, exceeded the limit.
The two cases referred to in Colt vs. O’Callaghan, 2 An. 189, are Hart vs. Ludwick, 8 La. 164, and Buckner vs. Baker, 11 La. 459.
In the first of these cases, plaintiff demanded some $2400; and ■attached defendant’s interest, one fourth, in a steamboat. The boat was ■sold, and the proceeds were in the hands of the sheriff. The intervenors were privileged creditors, for wages, etc.; and the plaintiff appealed from the judgment maintaining the interventions. One of the intervenors moved to dismiss, on the ground that his demand was below the ap-pealable amount. The court said:
“We are of opinion that the amount claimed by plaintiff * * * imparts to the suit its character in relation to its susceptibility of being *363•the object of an appeal; that is, so far as regards the plaintiff, all the incidents in the suit are subject to an appeal.”
In Buckner vs. Baker, the plaintiffs, ordinary creditors for some $2500, attached a steamboat, which was sold ; and the contest was between the seizing creditors and the intervenors, who claimed the right to have their privileged demands for wages, aggregating $600, paid out of the proceeds. The appeal was by plaintiffs from the judgment maintaining the claims of the intervenors. The court maintained the jurisdiction on the authority of Hart vs. Ludwick, and upon the same grounds.
There is an obvious distinction between those cases in which a fund is to be distributed according to the rank and priority of the several •contesting creditors respectively and those in which a third person opposes the seizure on the ground that the property seized belongs to him. In the first class of cases it has been held, perhaps it may be' considered as finally settled, that the amount claimed by plaintiff, and the amount of the fund to be distributed, must control the question of jurisdiction ; but in the second class, where the contest is not as to the distribution of a fund, but as to the ownership of a particular object seized, the amount demanded by plaintiff is not the matter in dispute; and it cannot be the test of jurisdiction. The demand of the third opponent is a separate and distinct one, in which the matter in dispute is the right to the specific thing seized, which he claims as owner ; and no appeal lies from the judgment determining that right, where the value •of the thing is below the appealable limit.
The want of jurisdiction is apparent on the face of the record ; and we erred in our former conclusions.
It is therefore ordered that the original opinion and decree herein .rendered be set aside and reversed ; and that this appeal be dismissed.
Spencer, J.
Having re-instated this case upon the docket, it only remains to consider the questions presented on the rehearing.
The intervenor claimed the ownership of three drafts of $400 each, and a package of $235 in gold, which had been attached by plaintiffs in their suit against defendants. The judgment appealed from rejected intervenor’s demands in ioto, thereby denying his ownership of the drafts, as well as of the gold. It is manifest his interests as asserted and adjudged exceeded $1000, and that we have, therefore, jurisdiction.
On the merits, we are satisfied with the correctness of the legal principles announced in our first decree.
It is said that there was no bill of lading for the gold. This is a mistake. The receipt of the vessel for this package is in the record, *364and by it the vessel agreed to transport and deliver the package to the-consignee.
It is also shown that Levy was in receipt of duplicates of the drafts at and before the time of the attachment.
It is therefore ordered and decreed that the judgment appealed from: is, so far as concerns the intervenor, annulled and reversed, and it is now decreed that said intervenor be and he is declared owner of the' package of gold ($235), and of the drafts attached in this case; that said attachment is set aside, and that intervenor recover the costs of his intervention in this court and the court below.